                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



UNITED STATES OF AMERICA,

                       Plaintiff,

              vs.                                   Case No.   3: 19crl 64

KENT H. COSEY,                                      JUDGE WALTER H. RICE

                       Defendant.




       DECISION AND ENTRY OVERRULING DEFENDANT'S MOTION TO
       REOPEN/RECONSIDER SENTENCE (DOC. #22), WITHOUT PREJUDICE
       TO RENEWAL UPON EXHAUSTION OF CERTAIN CONDITIONS
       PRECEDENT



       Pursuant to the record made during a video conference held on Thursday, June 24, 2021 ,

the Defendant' s Motion to Reopen/Reconsider Sentence (Doc. #22) is OVERRULED, without

prejudice to renewal upon the exhaustion of certain conditions precedent as a motion for

compassionate release.




       July 6, 202 1                        WALTER H. RICE
                                            UNITED STATES DISTRICT JUDGE


Copies to:

Counsel of record
